Citation Nr: 1445706	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral hip disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and A. H.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied, among other issues, the remaining issue on appeal.  

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in Seattle, Washington.  A written transcript of that hearing has been prepared and incorporated into the record.  

In September 2012 and February 2014, the issue on appeal was remanded by the Board for further evidentiary development.  That development has been completed and the issue is ready for appellate review.

Additionally, the Board notes that in the February 2014 decision, the Board remanded the issues of entitlement to service connection for a left ankle condition and a lumbosacral strain for further development.  Subsequently, in a September 2014 rating decision, the Appeals Management Center granted service connection for a left ankle condition and a lumbosacral strain.  This decision constitutes a full grant of benefits on those issues.  Therefore, the claims of service connection for a left ankle condition and a lumbosacral strain are no longer on appeal.  

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  All documents associated with the Veteran's electronic claims file have been reviewed and considered by the Board.


FINDING OF FACT

The Veteran has not been diagnosed with a chronic disability of the bilateral hips that manifested during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in July 2007 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining service treatment and VA medical records, and providing the Veteran with VA examinations March 2012, November 2012, and April 2014.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

As previously discussed, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge at a hearing in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Service Connection

Legal Criteria

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

In a claim for service connection, the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Analysis

The Veteran contends that he is entitled to service connection for a bilateral hip disability.  Specifically, the Veteran contends that his bilateral hip disability is a result of his in-service parachute jumps.  

The Veteran's service treatment records are silent as to any symptomatology specifically associated with his bilateral hips.  Additionally, the Veteran's October 1966 separation examination was also deemed to be normal, and the Veteran denied having, or ever having had, suffered from arthritis or painful joints on his report of medical history associated with this examination.  

The evidence of record clearly reflects that the Veteran participated in Basic Airborne School, was a member of the Airborne Brigade Combat Team, and was the recipient of the Parachutist Badge.  

VA treatment records show that the Veteran reported both right and left hip pain, starting in February 2009.  

The Veteran was first afforded a VA examination in March 2012.  The examiner noted right sacroiliac (S.I.) joint pain and bilateral hip early degenerative joint disease (DJD).  The examiner noted that the Veteran was not seen for hip issues while on duty and the pain he had was in the right S.I. joint, not the groin.  The Veteran had no groin pain or mechanical hip pain, and no swelling, trauma, or falls.  After examining the Veteran, the examiner concluded that the Veteran's bilateral hips were normal on examination.  The pain on exam was associated with the S.I. joint and the back, not the hips.  The examiner concluded that the bilateral hips were not at least as likely as not service related.  The examiner noted that there was no treatment for the hips, with decades of asymptomatic life.  Because there was no consistent trail of treatment, there was no evidence that the hips were caused by any parachute trauma.  

The Veteran was afforded another VA examination in November 2012.  The examiner noted a diagnosis of degenerative joint disease of the left hip.  The Veteran reported that his right hip had no pain, but the left hip hurt at times when he got in and out of the car.  He stated that he participated in numerous parachute jumps in-service.  The examiner noted the March 2012 x-ray report, which noted mild bilateral degenerative changes of the acetabular roofs.  The VA examiner subsequently opined that none of the Veteran's conditions manifested during, or as a result of, active military service.  The rationale in support of this conclusion was largely based on the examiner's conclusion that the only combat jump performed by the 173rd Brigade during Vietnam (according to the examiner's research) was after the Veteran's separation from service in 1967.  As such, the examiner opined that the Veteran's jumps were most likely training jumps.  The examiner also noted that a review of the Veteran's DD-214 by a knowledgeable retired Army officer in the examiner's department concluded that the Veteran most likely did not do a lot of jumps.  

This opinion has been found inadequate for rating purposes.  Initially, the Board has no information to determine what steps or sources were researched by the examiner in determining that the Veteran did not have any combat jumps and that his jumps were most likely training related.  Furthermore, the Board has no knowledge of whether the unknown individual who reportedly reviewed the Veteran's DD-214 was competent to offer an assessment as to the number of jumps a Vietnam veteran did or did not perform.  The examination report also failed to reflect what rationale this individual relied on in determining that the Veteran likely did not participate in many jumps.  As such, this evidence is of little probative value.  

Based on the evidence of record noted above, it was reasonable to assume that the Veteran indeed participated in a number of parachute jumps, be it during training or combat.  During his July 2012 hearing, the Veteran testified to participating in sixteen jumps during his military service, with four of those being in combat.  While the Veteran's service and personnel records do not reflect the number of jumps performed, the Board concedes based on the Veteran's training and awards that he at least participated in a number of parachute jumps as part of his military service.  Therefore, in light of the above, the Board determined that the Veteran should be afforded a new VA examination. 

The Veteran was afforded another VA examination in April 2014.  After examining the Veteran, the examiner concluded that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner determined that the Veteran did not have an isolated hip condition; he had a normal hip VA examination.  The examiner further stated that the Veteran complained of "hip pain" that was across the lateral hip and buttock region.  Further, the examiner stated that the Veteran's pain was consistent with those noted by prior VA examiners.  Additionally, the examiner noted that many patients and non-orthopedic medical providers would confuse back pain that goes to the lateral hip and buttocks, with a hip condition.  The examiner stated that although many patients used the term "hip pain" it was not really their hips.  The examiner noted that patients with hip arthritis have groin pain, not lateral hip pain. This Veteran had a normal hip examination with full pain free range of motion of both hips.  The examiner concluded that he personally reviewed the Veteran's x-rays from 2012 and today.  He reported that the Veteran did not have any significant degenerative changes of either hip.  The examiner further stated that while the Veteran had slight increased sclerosis at the superior acetabulum, it was a normal finding at his age.  The examiner noted that there was no evidence of prior trauma or post-traumatic arthritis of his hips.  He stated that the examiner in March 2012 (an orthopedic PA) also noted normal hip exam.  Additionally, the examiner noted that the November 2012 VA examiner was not an orthopedic specialist.

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for a bilateral hip condition.  The existing probative medical evidence does not show that the Veteran has a bilateral hip disability that was manifested in service, is otherwise related to service.  

Concerning in-service incurrence, the Veteran's service treatment records and in-service examination reports are completely unremarkable for any relevant complaints, treatment, or diagnosis of a bilateral hip disability.  Specifically, the Veteran actually denied having suffered from arthritis or painful joints on the October 1966 report of medical history at separation.  There is no objective indication of a bilateral hip disability while he was in service.  This is probative evidence against the notion that the Veteran has a bilateral hip disability as a direct result of disease or injury incurred in or aggravated by his military service.  See Struck v. Brown, 9 Vet. App. 145 (1996).

The Veteran has also failed to provide any objective indication of DJD of the bilateral hips until documented in a March 2012 VA examination report, more than four decades after his military service ended.  The lapse of so many years after his separation from service and the first documented suggestion of this claimed disorder is also probative evidence to be considered in determining whether this claimed disability may be traced back to his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

While there is medical evidence showing a diagnosis of early DJD and mild bilateral degenerative changes of the acetabular roofs, there is no probative medical evidence of record etiologically linking these disabilities to the Veteran's military service.  As previously mentioned, both the March 2012 and April 2014 VA examiners, who were orthopedics, noted that the Veteran did not have an isolated hip condition; he had a normal hip VA examination.  Additionally, both examiners noted that the Veteran complained of "hip pain" that was across the lateral hip and buttock region.  However, the April 2014 examiner further stated that many patients and non-orthopedic medical providers would confuse back pain that goes to the lateral hip and buttocks, with a hip condition.  Additionally, the examiner noted that patients with hip arthritis have groin pain, not lateral hip pain, which the Veteran did not exhibit.  The April 2014 VA examiner concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner further stated that while the Veteran had slight increased sclerosis at the superior acetabulum, it was a normal finding at his age.  Additionally, after reviewing the x-rays of the Veteran's hips, the examiner also noted that there was no evidence of prior trauma or post-traumatic arthritis of his hips.  

The April 2014 VA examiner's opinion noted above is based on review of the claims folder, including the Veteran's service treatment records, and his opinion thoroughly discuss the Veteran's pertinent in-service and post-service medical records.  The VA examiner offered a detailed explanation for the opinion rendered that incorporates both the facts of the Veteran's case and the pertinent medical principles.  During the examination, the Veteran provided the examiner with a description of his in-service job duties and current hip symptoms.  Given the VA examiners' access to the claims folder and the thoroughness and detail of the opinion, the Board finds this opinion to be highly probative in determining whether service connection for a bilateral hip disability is warranted.

The Board has carefully considered the Veteran's assertions that he has a bilateral hip disorder that resulted from in-service parachute jumps.  However, as a layperson with no demonstrated medical training or experience, he is not competent to give a medical opinion on the complex medical question of whether his bilateral hip disorder had its onset in service or is a result of active duty service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Contrary to the Veteran's assertions and as stated in the April 2014 VA examination report above, the competent evidence establishes that the Veteran's bilateral hip disability was also not a result of an in-service incident, but related to age.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service, and the Veteran is sincere in his belief that he has a bilateral hip disability that is related to his time in service.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a bilateral hip disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


